CONFIDENTIAL TREATMENT REQUESTED





AMENDMENT #1
TO
MASTER SERVICES AND LINKING AGREEMENT


This Amendment #1 to Master Services and Linking Agreement (“Amendment”)
effective December 1, 2011 (“Amendment Effective Date”) is between Synacor, Inc.
(“Synacor”) and Toshiba America Information Systems, Inc. (“Client”) under which
the parties hereto mutually agree to modify and amend the Master Services and
Linking Agreement, dated as of July 1, 2010 (including the exhibits, schedules
and amendments thereto, the “Agreement”). All terms defined herein shall be
applicable solely to this Amendment. Any capitalized terms used herein, which
are defined in the Agreement and not otherwise defined herein, shall have the
meanings ascribed to them in the Agreement.


In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties agree as follows:


1.0
Schedule A: A new Section 1.14 of Schedule A are hereby added as follows:



1.14 Premium Offerings. Synacor will provide to Client the premium content
offerings set forth in Schedule I to this Agreement in exchange for the fees set
forth therein.


2.0
Schedule I: A new Schedule I to the Agreement is attached to this Amendment, and
incorporated and made a part of the Agreement.



3.0
Scope of Amendment: This Amendment supersedes all proposals, oral or written,
all negotiations, conversations, or discussions between or among parties
relating to the subject matter of this Amendment and all past dealing or
industry custom. This Amendment shall be integrated in and form part of the
Agreement upon execution. All terms and conditions of the Agreement shall remain
unchanged except as expressly modified in this Amendment; and the terms of the
Agreement, as modified by this Amendment, are hereby ratified and confirmed.
Where the terms of the Agreement conflict with those of this Amendment, however,
the terms of this Amendment shall control. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement.






1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED







IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date.


SYNACOR, INC.     TOSHIBA AMERICA
INFORMATION SYSTEMS, INC.


By: /s/ William J. Stuart__________     By: /s/ Jeff Barney______________
Name: William J. Stuart__________     Name: Jeff Barney______________
Title: CFO_____________________     Title: VP/GM__________________

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





SCHEDULE I


PREMIUM OFFERINGS AND ASSOCIATED FEES




The Premium Offerings described below are hereby made available to Client for
placement on the Client Branded Portal subject to the terms and conditions of
Schedule D. The content included in the Premium Offerings is Synacor Content, as
such term is defined in Schedule D to the Agreement. In the event Client elects
to place any of the Premium Offerings on the Client Branded Portal, Synacor
shall bill Client each month for an amount determined by multiplying the number
of Users subscribing for the Premium Offerings (“Subscribers”) in a given month
by the monthly fees relating to the pertinent Premium Offering(s).


1.
Premium Offerings. The following Premium Offering(s) will be made available to
Client, subject to prior Synacor Provider approval, for distribution to
Subscribers for the Premium Offering Fees described below:



(a)
Games Package:



i.
IGN Insider - IGN.com’s premier Insider Access which includes exclusive ad free
access to reviews, codes, and previews.

ii.
Clever Island –90 interactive games and activities targeting 27 learning skills,
regular updates. Clever parent center with kids’ progress reports Developed by
experts from Harvard, Hanna Barbara, The Learning Company and Harvard
University.

iii.
Shockwave® Unlimited™ – An advertising free, premium games service, which
provides you with online and download access to a vast selection of
games—hundreds of them.



(b)
Sports Package:



i.
MLB.com Live Baseball – Allows users to listen to every regular season and
postseason game both home and away feeds, catch all the key plays with game
highlights, watch the entire game or parts of archived games, and stay updated
with daily fantasy baseball news and notes.

ii.
NHL® Premium Video – Select condensed NHL game videos available shortly after
each game.

iii.
NASCAR.com Trackpass – Includes multiple virtual camera angles, virtual
dashboard, and in-car and team audio.

iv.
Fox Sports Video – Hundreds of ad free videos across dozens sports, Easy to
search and find what you want, Top Sports News, Spotlights and Editors Picks
included.

v.
PlaysportsTV – Award-winning, video-based coaching and instruction for coaches,
parents, and teams.



(c)
Variety Package:

i. American Greetings – the ultimate card store on the Internet enables users to
enhance their relationships by sending premium eCards and printed greetings and
projects.
ii.
Encyclopedia Britannica – Unlimited access to the updated 32-volume Encyclopedia
Britannica, plus: Britannica's Student & Concise encyclopedias, thousands of
exclusive video & audio clips


3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



iii. iKnowthat.com –allows children from ages 2 to 12 to discover the magic and
power of lifelong learning skills. All activities are highly interactive, and
use state of the art web multimedia including heavy animation, sound, and
digitized children's voices. 
iv. MLB.com Live Baseball – Allows users to LISTEN to every regular season and
postseason game both home and away feeds, catch all the key plays with game
highlights, watch the entire game or parts of archived games, and stay updated
with daily fantasy baseball news and notes.
v.
NHL® Premium Video – Select condensed NHL game videos available shortly after
each game.

vi. NASCAR.com RaceView – Allows you to see live racing action from 3 virtual
camera angles, track pit stats and times, get instant crash and caution updates
and view real time driver data positions. Move effortlessly between the entire
field of drivers without missing a moment of the race, track driver speeds and
times behind the race leader, and listen to driver and team communication.
vii.
Fox Sports Video – Hundreds of ad free videos across dozens sports, Easy to
search and find what you want, Top Sports News, Spotlights and Editors Picks
included.

viii.
Shockwave® Unlimited™ – An advertising free, premium games service, which
provides you with online and download access to a vast selection of
games—hundreds of them.



2.
Premium Offering Fees.



(a)
Monthly Fees:



i.
Games Package: Client’s cost shall be $[*].

ii.
Sports Package: Client’s cost shall be $[*].

iii.
Variety Package: Client’s cost shall be $[*].



(b)
[*]



3.
Reporting and Payment. Client or its subcontractor shall report to Synacor the
accurate number of Subscribers for each Premium Offering, and [*], by no later
than the third (3rd) business day after each month end commencing on the
Amendment Effective Date. [*]. Synacor will provide a monthly invoice to Client
or its subcontractor based on the revenue generated/disclosed in such a report;
provided that Client will notify Synacor of the contact information of the
subcontractor with sufficient time prior to such month so that Synacor can
comply with such obligation. Client or its subcontractor will pay the invoice
amount to Synacor within forty five (45) days of receipt; provided that Client
will remain jointly and severally liable for the acts or omissions of the
subcontractor.


4
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.